OPINION OF THE COURT
Memorandum.
Order unanimously reversed, on the law, motion denied, and matter remanded for all other proceedings.
Although it was error to entertain defendant’s oral application (CPL 170.45, 210.45), nevertheless, we have considered the merits and hold that the regulation was not unconstitutional because it prohibited pickup trucks from the Taconic State Parkway (see People v Parry, 82 Misc 2d 21). Nor was there any basis to conclude that the regulation was vague or selectively enforced.
Slifkin, J. P., Geiler and Di Paola, JJ., concur.